Form DCLM
                                    UNITED STATES BANKRUPTCY COURT
                                      California Northern Bankruptcy Court

In    Benja Incorporated                                    Case No.: 20−30819 DM 11
Re:
   aka EPHE., Benjamin                            Chapter: 11
        Debtor(s)




            NOTICE OF DEFECTIVE CM/ECF PROOF OF CLAIM FILED ELECTRONICALLY



       NOTICE. Claim Number 23 filed electronically in this case on 1/20/21 by Franchise Tax Board is defective
for the reason(s) marked below:

   Claim PDF Unreadable


   Wrong PDF Attached


   Creditor Name Listed in PDF Does Not Match Creditor selected on Claims Register


   Claim Docketed on Wrong Case


   Other Debtor's name & case number is incorrect. Incorrect amount listed on claim form;

This notice is provided as a courtesy only and does not constitute a ruling by the bankruptcy court.




Dated: 1/21/21                                     For the Court:


                                                   Edward J. Emmons
                                                   Clerk of Court
                                                   United States Bankruptcy Court




      Case: 20-30819        Doc# 78       Filed: 01/21/21       Entered: 01/21/21 17:36:24             Page 1 of 1
